McDonald, justice.
This is an action brought by The Florida Bar against Florida Service Bureau (FSB) for the unauthorized practice of law. We have jurisdiction under article V, section 15, Florida Constitution. We hold that The Florida Bar has failed to prove that FSB practices law and that there is insufficient evidence to support the referee’s finding that it does.
Among other things, FSB provides assistance to landlords seeking eviction of delinquent tenants. An FSB employee told bar investigators, posing as potential customers, what the eviction procedure entails, but gave no legal advice and did not charge for this information. The information given was no greater than that which anyone could glean from reading the eviction statute.
In The Florida Bar v. Mickens, 505 So.2d 1319, 1321 (Fla.1987), we prohibited nonattorneys from
(a) filing the initial complaints for residential landlords; (b) counseling landlords about legal matters regarding tenant eviction actions; (c) typing or printing information on the tenant eviction forms set forth in the petition where the landlord orally communicates such information to the respondent; and (d) appearing in court or in any judicial proceeding which is part of the tenant eviction process.
FSB recognizes these prohibitions and denies trespassing on any of them. When services such as giving legal advice or the filing of a complaint are required, FSB refers the matter to an independent attorney. The record does not disclose whether it collects the combined fees for its services and those of the attorney, but it advises customers of the total cost.
In the instant case the bar failed to prove that FSB employees counselled clients, gave legal advice, prepared legal complaints, or otherwise practiced law. Instead, it proved only that FSB’s conduct approaches, but does not rise to, the level prohibited in The Florida Bar v. Consolidated Business & Legal Forms, Inc., 386 So.2d 797 (Fla.1980), where the respondent employed lawyers and charged clients for legal fees. The referee’s report, therefore, is rejected, and the bar’s petition charging Florida Service Bureau with the unauthorized practice of law is dismissed.
It is so ordered.
SHAW, C.J., and OVERTON, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.